 
  

Case 7:19-cr-00163-VB Document 21 Filed 01/28/20 Page 1 of 1

Federal Defenders
OF NEW YORK, INC.

Southern District

300 Quarropas Street, Room 260
White Plains, N.Y. 10601-4150
Tel: (914) 428-7124 Fax: (914) 997-6872

ft , Susanne Brody
V 2. ; U : Adumey-in-Charge

White Plains

 

  
  

David E. Patton iv es [2
Executive Director 4 ve pul sod ee

and Adomes EMO ENDORSED "| [the sentencing in this case Is already scheduled for

a 3/16/2020 at 10:30 am. (See Doc. #20).

Defendant's sentencing submission is due

3/2/2020. Government's submission is due

January 28, 2020 3/9/2020. Any further application for an

adjournment shall be made in writing by no later

BY ECF, BY HAND AND MAIL than 3/2/2020.

The Honorable Vincent L. Briccetti

United States District Court Judge Isc ORDERED:

 

 

 

 

 

Southern District of New York
300 Quarropas Street __ A of | we
White Plains, New York 10601 Vincent L. Briccetti, U.S.D. J. Date

Re: United States v. Jeffery Stover
19 Cr. 163-01(VB)

   

Dear Judge Briccetti:

This letter is to request a sentencing adjournment for Mr. J tery Stover to March 16, 2020 at
10:30. This request is being made to allow this office to ly brief the issue of whether New
York State convictions for Manslaughter, NYPL §125.20(1), or gang assault, NYPL $120.07,
qualify as crimes of violence under U.S.S.G. §2K2.1(9)(4). The government’s position in their
Pimentel Letter is that they qualify and therefore, the/ase offense level is a 20. It is our position
that they do not qualify. There are cases currently pénding in the Second Circuit which may
clarify the issue and we anticipate that decisions will be forthcoming which will be _
determinative. The government does not object t6 the request for the adjournment but do not
agree with the reasons for the request. We thank the Court in advance for your consideration of
this request.

Respecttlly submitted,

sushitt ae eM |

cc: Benjamin Gold, AFD.
James Ligtenberg, A.U.S.A.
James Mullen, U.S.P.O. Specialist

Mr. Jeffery Stover
